DETAILED ACTION
1.	The Amendment filed on February 28, 2022 has been considered and acknowledged.  
Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Mukaihara et al. (US 2015/0144109 A1).
Regarding claim 1, Mukaihara invention teaches a fuel injection control device (200) for controlling injection of fuel into an internal combustion engine (101) by driving a fuel injection valve (105) with an electric current [abstract], the fuel injection control device (200) comprising: 
5an obtainer (202a) obtaining, as sample data, voltages generated when the fuel injection valve (105) is driven [para. 0035 teaches a fuel injection valve drive circuit (Hi) 202a is configured to select any one of the high voltage and the low voltage as the supply voltage to be applied to the fuel injection valve; notes that any one of the high voltage and the low voltage would have been considered to be sample data, further see Figure 2]; 
a calculator (404) calculating a valve closing timing to stop the injection of fuel from the fuel injection valve (105) by calculating variances from the sample data [para. 0040 teaches a control unit 400 that corrects a drive control value (drive current or drive time) of fuel injection valve 105…high voltage detection means 404 calculates a difference between the real high voltage detected by the high voltage detection means 402, and a reference voltage 403 and delivers the difference to drive control value correction means; and Figure 5 illustrates the valve closing time is calculating according to boosted voltage behaviors (502a, 502b, 502c); Further see Figure 4 and para. 0044]; and 
10a changer changing from a first method to a second method for calculating the variances when a predetermined condition is satisfied [para. 0081-0093, and at least Figures 14 and 15].
Thus, Mukaihara meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the first method and the second method.  However, from the figures of Mukaihara, the changing from the first method to second method which would have been well known [e.g., the voltage variables are changing from value A to value B].  As such, the disclosure of Mukaihara is considered to inherently possess the claimed methods to be used for the changing between variables.  Alternatively, it would have been obvious to one of ordinary skill in the art to have included the means for changing from first method to second method.  See also MPEP 2144.04. IV.A.
Regarding claim 2, as discussed in claim 1, Mukaihara further teaches wherein the first method uses a first period of obtaining the sample data, and the second method uses a second period of obtaining the sample data that is different from first period [at least Figure 10 illustrates first period (ending at T1006) and the second period (starting at T1007)].
Regarding claim 3, as discussed in claim 1, Mukaihara further teaches the first method uses a first number of voltages as the sample data, and the second method uses a second number of voltages as the sample data that is different from first number [see at least Figure 12].
	Regarding claim 4, as discussed in claim 1, Mukaihara discloses all the claimed limitation except the equations to be used for the first and second methods.
	However, the fuel injection valve control device (200) which includes calculation means.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide more than one calculation methods [e.g., equations], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 5, see discussion in claim 1.
Regarding claims 6 and 7, see discussion in claim 1.
Regarding claim 8, as discussed in claim 1, Mukaihara further teaches a control device (200) which includes a storage means (406) which would have been considered to equivalent to a non-transitory computer-readable storage medium.
Regarding claims 9 and 10, see discussions in claims 2 and 3.
Regarding claim 11, as discussed in claim 1, Mukaihara discloses all the claimed limitation except the equations to be used for the first and second methods.
	However, the fuel injection valve control device (200) which includes calculation means.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide more than one calculation methods [e.g., equations], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	Regarding claims 12-14, see discussions in claims 5-7.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 



Response to Amendment  
6.	Applicant’s arguments filed February 28, 2022 have been fully considered but they are not persuasive.  The Applicants amended claims 1-14; and argued that the prior art does not teach the claims invention.  However, the new applied prior art would have been read on the amended claim limitations.
Therefore, claims 1-14 continue to be rejected as above explanations.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
June 3, 2022






/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        June 3, 2022